[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
United States Court of Appeals
For the First Circuit

No. 98-2100

ARTHUR D'AMARIO, III,

Plaintiff, Appellant,

          v.

WARREN A. POWERS; JOHN J. DOLAN,

Defendants, Appellees.

APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

[Hon. William G. Young, U.S. District Judge]

        Before

Boudin, Circuit Judge,
Campbell, Senior Circuit Judge,
and Stahl, Circuit Judge.

Arthur D'Amario, III on brief pro se.

AUGUST 13, 1999

Per Curiam.  We have reviewed the appellant's brief
and the record on appeal.  We affirm essentially for the
reasons stated in the district court's memorandum of July 29,
1998, and its order of August 31, 1998.
Affirmed.